Title: To Thomas Jefferson from James Oldham, 9 April 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 9th. Aprail 1805.
                  
                  This day week I recevd your faver of the 24th Ultimo with an order inclosed for 40 Dollars, which am Sir exceeding thankful for; I have thot whilst you were at monticello it would be as well to apply for the Dementions of the Dores, which at your lesure you will Please to faver me with, in Fore days the Plank will be sufficiently dryd and I intend to begin them immediatly.
                  I must beg the faver of you Sir, on your return to Washington, if perchance you should se Loyer Gantt to aske him to be so good as to indever to make a close of the Business which is depending betwen the estate of Jacson and my Self.
                  With Respect I Have tHe Honr. to be Sir, Your Obt. Huml. Sevt.
                  
                     Jms. Oldham 
                     
                  
               